Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of May 2, 2005, between
Aon Corporation, a Delaware corporation (the “Company”), and Ted T. Devine (the
“Executive”).

 

WHEREAS, the Company seeks to employ Executive as Executive Vice President –
Corporate Strategy of the Company; and

 

WHEREAS, Executive desires to serve and to be employed upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

1.                                      Employment.  The Company hereby agrees
to employ the Executive and the Executive hereby agrees to be employed upon the
terms and subject to the conditions contained in this Agreement.  The term of
employment of the Executive pursuant to this Agreement (the “Employment Period”)
shall commence effective as of May 2, 2005 (the “Effective Date”) and shall end
on May 1, 2010, unless earlier terminated pursuant to Section 4 hereof.

 

2.                                      Position and Duties; Responsibilities;
Board Service.  (a)  Position and Duties.  The Company shall employ the
Executive during the Employment Period as its Executive Vice President –
Corporate Strategy.  During the Employment Period, the Executive shall perform
faithfully and loyally and to the best of his abilities the duties assigned to
him hereunder and shall devote his full business time, attention and effort to
the affairs of the Company and its subsidiaries and shall use his best efforts
to promote the interests of the Company and its subsidiaries.  The Executive may
engage in charitable, civic or community activities and, with the prior approval
of the Chief Executive Officer of the Company (the “CEO”), may serve as a
director of any other business corporation, provided that (i) such activities or
service do not interfere with his duties hereunder or violate the terms of any
of the covenants contained in Sections 6, 7, or 8 hereof and (ii) such other
business corporation provides the Executive with director and officer insurance
coverage which, in the opinion of the CEO, is adequate under the circumstances.

 

(b)  Responsibilities.  The Executive shall have the authority and
responsibility for strategic planning for the Company.  The Executive shall also
perform such other duties (not inconsistent with the position of Executive Vice
President) on behalf of the Company and its subsidiaries as may from time to
time be authorized or directed by the CEO.  The Executive shall report to the
CEO.

 

3.                                      Compensation.  (a)  Base Salary.  During
the Employment Period, the Company shall pay to the Executive a base salary at
the rate of $700,000 per annum (“Base Salary”), payable semi-monthly in
accordance with the Company’s executive payroll policy.

 

--------------------------------------------------------------------------------


 

Such Base Salary shall be reviewed annually on the Company’s regular executive
salary review schedule, and shall be subject to adjustment at the discretion of
the CEO and Organization and Compensation Committee of the Board of Directors.

 

(b)  Annual Bonus.  During the Employment Period, commencing in calendar year
2005, the Executive shall be eligible for a target annual incentive bonus of
100% of the Executive’s Base Salary as in effect at the end of the Bonus Year
determined pursuant to the terms of the senior management incentive plan as in
effect from time to time; provided, however, that (i) Executive’s maximum bonus
for the 2005 Bonus Year shall be 150% of his Base Salary in effect at the end of
such year and the actual incentive bonus paid for the 2005 Bonus Year shall not
be less than $700,000; (ii) Executive’s maximum bonus for Bonus Years after 2005
shall be established in accordance with the Company’s shareholder-approved
Senior Officer Incentive Compensation Plan as it may be amended from time to
time; and (iii) the Executive’s annual incentive bonus for each of Bonus Years
shall be subject to the terms and conditions of the Aon Incentive Stock Program.

 

(c)  Stock Award.  On the Effective Date, the Executive shall receive an
restricted stock unit award of 100,000 shares of common stock of the Company,
which restricted stock units shall be subject to terms and conditions generally
applicable to restricted stock unit grants under the Aon Stock Incentive Plan. 
In the event of termination of the Executive’s employment by the Company without
Cause pursuant to Section 4(d) hereof such award shall continue to vest in
accordance with its full original vesting schedule.

 

(d)  Stock Option.  (i)  On the Effective Date, the Executive shall be granted
non-qualified option of 150,000 shares of the common stock of the Company.  The
non-qualified stock option shall be granted pursuant to the terms of the Aon
Stock Incentive Plan. Such options shall vest in accordance with the terms
generally applicable to option grants under the Aon Stock Incentive Plan.  In
the event of termination of the Executive’s employment by the Company without
Cause pursuant to Section 4(d) hereof such option shall continue to vest in
accordance with its full original vesting schedules.

 

(e)  Other Benefits.  During the Employment Period, the Executive shall be
entitled to participate in the Company’s employee benefit plans generally
available to executives of the Company (such benefits being hereinafter referred
to as the “Employee Benefits”). The Executive also shall be entitled to vacation
(not less than 4 weeks per year) or illness in accordance with the Company’s
policy for executives and to receive all other fringe benefits as are from time
to time made generally available to executives of the Company.

 

(f)  Expense Reimbursement.  During the Employment Period the Company shall
reimburse the Executive in accordance with the Company’s policies and
procedures, for all proper expenses incurred by him in the performance of his
duties hereunder.

 

4.                                      Termination.  (a)  Death.  Upon the
death of the Executive, this Agreement shall automatically terminate and the
Executive’s executor, administrator or designated beneficiary shall be entitled
to receive the Executive’s Base Salary which shall have accrued to the date of
such death.  The Company shall pay to the Executive’s executor or administrator
of Executive’s estate a lump sum cash amount equal to the Executive’s  Base

 

2

--------------------------------------------------------------------------------


 

Salary, at the rate in effect at the date of such death, to which the Executive
would have been entitled from the date of such death until the end of the
Employment Period, reduced by the amount of any benefit paid under any
individual or group  life insurance policy maintained by the Company for the
benefit of the Executive.

 

(b)  Disability.  The Company may, at its option, terminate this Agreement upon
written notice to the Executive if the Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of his
position, with reasonable accommodation, if relevant, required of him hereunder
for a continuous period of 120 days or any 180 days within any 12-month period. 
Upon such termination, the Executive or his legal representative shall be
entitled to receive the Base Salary which shall have accrued to the date of
termination, plus continuation of Base Salary, at the rate in effect at the date
of such termination of employment, until the end of the Employment Period;
provided, however, that the amount of any benefit payable under any disability
insurance policy maintained by the Company for the benefit of the Executive
shall be deducted from the payments of such Base Salary.  In the event of any
dispute regarding the existence of the Executive’s incapacity or disability
hereunder, the matter shall be resolved by the determination of an independent
physician agreed to between the Executive and the Company specializing in the
claimed area of incapacity or disability.  The Executive shall submit to
appropriate medical examinations for purposes of such determination.

 

(c)  Cause.  (i)  The Company may at any time, at its option, terminate the
Executive’s employment under this Agreement immediately for Cause (as
hereinafter defined).  The Company’s decision in this regard shall be taken by
the  Governance Committee of the Board (“Governance Committee”).  The Executive
shall be given at least seven days advanced written notice of any meeting at
which the Governance Committee proposes to put forward for a vote a decision on
whether or not to terminate the Executive for Cause and the written notice shall
describe in reasonable detail the basis on which the Governance Committee may
conclude that Cause exists.  The Executive shall have the opportunity to appear
in person and to make such written and/or oral presentation to such meeting of
the Governance Committee as the Executive thinks fit.  If a majority of the
Governance Committee authorizes by affirmative vote a termination for Cause at
such meeting (whether or not the Executive makes any oral or written
presentations at such meeting) such determination shall be final and binding
upon the Company and the Executive once such decision is confirmed in writing
and communicated to the Executive.

 

(ii)  As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

 

(A)  any failure or inability (other than by reason of physical or mental
disability determined in accordance with Section 4(b)) of the Executive to
perform his material duties under this Agreement to the satisfaction of at least
a majority of the members of the Governance Committee, including, without
limitation, any refusal by the Executive to perform such duties or to perform
such specific directives of the CEO which are consistent with the scope and
nature of the Executive’s duties and responsibilities under this Agreement;

 

3

--------------------------------------------------------------------------------


 

(B)  any intentional act of fraud, embezzlement or theft by the Executive in
connection with his duties hereunder or in the course of his employment
hereunder or the Executive’s admission or conviction of, or plea of nolo
contendere to, a felony or of any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

 

(C)  any gross negligence or willful misconduct of the Executive resulting in a
loss to the Company or any of its subsidiaries, or damage to the reputation of
the Company or any of its subsidiaries;

 

(D)  any breach by the Executive of any one or more of the covenants contained
in Section 6, 7 or 8 hereof; or

 

(E)  any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries.

 

(iii)  The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

 

(iv)  If the Company terminates the Executive’s employment for Cause, as defined
in Section 4(c)(ii)(B), (C), (D) or (E), he shall be entitled to:

 

(A)  accrued Base Salary through the date of the termination of his employment;
and

 

(B)  other Employee Benefits to which the Executive is entitled upon his
termination of employment with the Company, including regular and supplemental
retirement and disability benefits, in accordance with the terms of the plans
and programs of the Company.

 

(v)  if the Company terminates the Executive’s employment for Cause, as defined
in Section 4(c)(ii)(A), he shall be entitled to:

 

(A)        the payments specified by Sections 4(c)(iv)(A) and (B); and

 

(B)                                the continuation of the Base Salary, at the
rate in effect at the date of such termination of employment, for a period of
two years from the date of such termination of employment.

 

 (d)  Termination Without Cause.  If, during the Employment Period, the Company
terminates the employment of the Executive hereunder for any reason other than a
reason set forth in Section 4(a), (b) or (c), the Company shall give the
Executive 12 months prior written notice of such termination, and:

 

(i)  Concurrent with such termination, the Executive shall be entitled to
receive the payments and benefits specified by Sections 4(c)(iv)(A) and (B); and

 

4

--------------------------------------------------------------------------------


 

(ii)  The Company shall continue to pay the Executive, until the end of the
Employment Period, his Base Salary at the rate in effect at the date of such
termination of employment; and

 

(iii) The Executive shall continue to be eligible for bonus payments, as
provided by Section 3(b) hereinabove, through the date of such termination only,
the final such bonus to be calculated on a pro rata calendar year basis as
applicable, payable by the Company at such time that the Company generally pays
bonuses to similarly-situated executives.

 

Notwithstanding the foregoing provisions of this Section 4(d), if any payment
specified by this Section 4(d) would not be deductible by the Company for
federal income tax purposes by reason of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), or any similar or successor statute
(excluding Section 280G of the Code), such payment shall be deferred and the
amount thereof (plus earnings thereon in accordance with the terms of such
deferral) shall be paid to the Executive at the earliest time that such payment
shall be deductible by the Company.

 

(e)  Voluntary Termination.  The Executive may voluntarily terminate his
employment with the Company prior to the end of the Employment Period for any
reason.  If the Executive voluntarily terminates his employment pursuant to this
Section 4(e), the Executive shall give the Company 12 months prior written
notice and shall be entitled to the payments specified by Sections 4(c)(iv)(A)
and (B).

 

 5.                                   Federal and State Withholding.  The
Company shall deduct from the amounts payable to the Executive pursuant to this
Agreement the amount of all required federal, state and local withholding taxes
in accordance with the Executive’s Form W-4 on file with the Company, and all
applicable federal employment taxes.

 

6.                                      Noncompetition; Nonsolicitation.  (a) 
General.  The Executive acknowledges that in the course of his employment with
the Company he has and will become familiar with trade secrets and other
confidential information concerning the Company and its subsidiaries and that
his services will be of special, unique and extraordinary value to the Company
and its affiliates.

 

(b)  Noncompetition.  The Executive agrees that during the period of his
employment with the Company and for a period of two years thereafter (the
“Noncompetition Period”) he shall not in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, stockholder, investor or employee of or consultant
to any other corporation or enterprise or otherwise, engage or be engaged, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged, in any business, in which the Executive was involved or had knowledge,
being conducted by, or contemplated by, the Company or any of its subsidiaries
as of the termination of the Executive’s employment in any geographic area in
which the Company or any of its subsidiaries is then conducting such business.

 

5

--------------------------------------------------------------------------------


 

(c)  Nonsolicitation.  The Executive further agrees that during the
Noncompetition Period he shall not in any manner, directly or indirectly, induce
or attempt to induce any employee of the Company or any of its subsidiaries to
terminate or abandon his or her employment for any purpose whatsoever.

 

(d)  Exceptions.  Nothing in this Section 6 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) a passive owner of not more than two percent of the outstanding stock of
any class of a corporation, any securities of which are publicly traded, so long
as Executive has no active participation in the business of such corporation.

 

(e)  Reformation.  If, at any time of enforcement of this Section 6, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.  This Agreement shall not authorize a court to increase or
broaden any of the restrictions in this Section 6.

 

(f)                                    Consideration; Breach.  The Company and
the Executive agree that the payments to be made, and the benefits to be
provided, by the Company to the Executive pursuant to Section 3 hereof shall be
made and provided in consideration of the Executive’s agreements contained in
Section 6 hereof.  In the event that the Executive shall commit a material
breach of any provision of Section 6 hereof, the Company shall be entitled
immediately to terminate making all remaining payments and providing all
remaining benefits pursuant to Section 3 hereof and upon such termination the
Company shall have no further liability to the Executive under this Agreement.

 

7.                                      Confidentiality.  The Executive shall
not, at any time during the Employment Period or thereafter, make use of or
disclose, directly or indirectly, any (i) trade secret or other confidential or
secret information of the Company or of any of its subsidiaries or (ii) other
technical, business, proprietary or financial information of the Company or of
any of its subsidiaries not available to the public generally or to the
competitors of the Company or to the competitors of any of its subsidiaries
(“Confidential Information”), except to the extent that such Confidential
Information (a) becomes a matter of public record or is published in a
newspaper, magazine or other periodical available to the general public, other
than as a result of any act or omission of the Executive, (b) is required to be
disclosed by any law, regulation or order of any court or regulatory commission,
department or agency, provided that the Executive gives prompt notice of such
requirement to the Company to enable the Company to seek an appropriate
protective order, or (c) is necessary to perform properly the Executive’s duties
under this Agreement.  Promptly following the termination of the Employment
Period, the Executive shall surrender to the Company all records, memoranda,
notes, plans, reports, computer tapes and software and other documents and data
which constitute Confidential Information which he may then possess or have
under his control (together with all copies thereof).

 

8.                                      Inventions.  The Executive hereby
assigns to the Company his entire right, title and interest in and to all
discoveries and improvements, patentable or otherwise, trade

 

6

--------------------------------------------------------------------------------


 

secrets and ideas, writings and copyrightable material, which may be conceived
by the Executive or developed or acquired by him during the Employment Period,
which may pertain directly or indirectly to the business of the Company or any
of its subsidiaries.  The Executive agrees to disclose fully all such
developments to the Company upon its request, which disclosure shall be made in
writing promptly following any such request.  The Executive shall, upon the
Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable the
Company or any of its subsidiaries to file and prosecute applications for, and
to acquire, maintain and enforce, all patents, trademarks and copyrights in all
countries.

 

9.                                      Enforcement.  The parties hereto agree
that the Company and its subsidiaries would be damaged irreparably in the event
that any provision of Section 6, 7, or 8 of this Agreement were not performed in
accordance with its terms or were otherwise breached and that money damages
would be an inadequate remedy for any such nonperformance or breach. 
Accordingly, the Company and its successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security).  The Executive agrees that he will submit himself to
the personal jurisdiction of the courts of the State of Illinois in any action
by the Company to enforce any provision of Section 7, 8 or 9 of this Agreement.

 

10.                               Survival.  Sections 3, 4, 6, 7, 8, 9 and 10 of
this Agreement shall survive and continue in full force and effect in accordance
with their respective terms, notwithstanding any termination of the Employment
Period.

 

11.                               Notices.  All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed given
when (i) delivered personally or by overnight courier to the following address
of the other party hereto (or such other address for such party as shall be
specified by notice given pursuant to this Section 12) or (ii) sent by facsimile
to the following facsimile number of the other party hereto (or such other
facsimile number for such party as shall be specified by notice given pursuant
to this Section 12), with the confirmatory copy delivered by overnight courier
to the address of such party pursuant to this Section 12:

 

If to the Company, to:

 

Aon Corporation

200 East Randolph

Chicago, Illinois 60601

Attention: President and Chief Executive Officer

 

7

--------------------------------------------------------------------------------


 

with copies to:

 

Aon Corporation

200 East Randolph

Chicago, Illinois 60601

Attention: General Counsel

 

If to the Executive, to the Executive’s home address as shown on the Company’s
records.

 

13.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

14.                               Entire Agreement.  This Agreement constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof.

 

15.                               No Mitigation.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.

 

16.                               Successors and Assigns.  This Agreement shall
be enforceable by the Executive and his heirs, executors, administrators and
legal representatives, and by the Company  and its successors and assigns, and
shall be binding on such successors and assigns.

 

17.                               Headings; Inconsistency.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.  In the event of
any inconsistency between the terms of this Agreement and any form, award
(including the award agreements attached hereto as Exhibits A, B and C), plan or
policy of the Company or any other agreement between the Executive and the
Company, the terms of this Agreement shall control.

 

18.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois without regard to principles of conflict of laws.

 

19.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and the Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

8

--------------------------------------------------------------------------------


 

20.                               Counterparts.  This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Jeremy G.O. Farmer

 

 

 

 

Title:

SVP, Head H.R.

 

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/  Ted T. Devine

 

 

Ted T. Devine

 

10

--------------------------------------------------------------------------------